              Case:15-01530-jwb         Doc #:103 Filed: 06/04/2020              Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


IN RE:                                                       CASE NO. BG-15-01530
                                                             CHAPTER 13
RANDAL L BERKOBIEN
GAIL A BERKOBIEN                                             JUDGE JAMES W. BOYD

         DEBTORS                                             NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, BARBARA P.
FOLEY TRUSTEE files this Notice of Final Cure Payment.

Name of Creditor: MICHAEL BERKOBIEN




Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid By Trustee

6           4726                                 $1,468.87           $1,468.87           $1,468.87

Total Amount Paid by Trustee                                                             $1,468.87


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    X Through the Chapter 13 Conduit                      Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
             Case:15-01530-jwb         Doc #:103 Filed: 06/04/2020            Page 2 of 2



                                                                               CASE NO. BG-15-01530


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 4th day of June, 2020.


RANDAL L BERKOBIEN, GAIL A BERKOBIEN, 16066 RIVER BEND DR, SPRING LAKE, MI
49456


ELECTRONIC SERVICE - JOSHI LAW PLLC, PO BOX 18, FRUITPORT, MI 49415


MICHAEL BERKOBIEN, % ZOLTON LAW OFFICES, 6420 NORMANDY DR, SAGINAW, MI
48638


Date: June 04, 2020                                          /s/ BARBARA P. FOLEY TRUSTEE
                                                             BARBARA P. FOLEY TRUSTEE
                                                             Chapter 13 Trustee
                                                             PO BOX 51109
                                                             KALAMAZOO, MI 49005
